DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 contains the limitation “the at least one assembly”.  This should be “the at least one assembly axis” to align with the language used in claims 1 and 3.
Claim 6 contains the limitation “a curved assembly surface”, then later recitations of “the assembly surface”.  Either the original recitation should be “an assembly surface that is curved”, or the future recitations should be “the curved assembly surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN (US 20190329905 A1) in view of THUM (WO 2008104266 A1).
As to claim 1, CHAN teaches an assembly system for an automated internal assembly on a curved assembly surface of an aircraft fuselage (Figure 2 teaches a manufacturing system that uses flexible tracks (208) and a crawler robot (212) to perform operations in the interior of an aircraft fuselage (206).), comprising: two assembly rails (Figure 2 teaches two rails (236, 238).), which are shaped in accordance with a curvature of the assembly surface of the aircraft fuselage such that the two assembly rails follow a longitudinal direction of the aircraft fuselage or a peripheral direction of the aircraft fuselage (Figures 2 and 4 show that the rails (236, 238) extend along the longitudinal direction of the fuselage section (206).  Figure 4 shows the rails are curved in accordance with the shape of the fuselage.), so that the assembly rails are fastenable in the aircraft fuselage (Figure 4 teaches the rails (236, 238) are fastened to the fuselage interior (206).  Figure 7 shows a clamp (700) that is part of the fastening assembly that connects the rails to the frame (322).), along the longitudinal direction of the aircraft fuselage or along the peripheral direction of the aircraft fuselage, parallel to one another and parallel to the assembly surface of the aircraft fuselage (Figure 2 shows the rails (236, 238) are parallel to one another as they extend along the longitudinal direction of the fuselage.); an assembly slide configured to slide along the assembly rails (Figure 2 teaches an assembly slide (crawler robot, 212) that is on the rails.  ¶0079 teaches the robot (212) can move along the rails.); and a tool supported by the assembly slide and configured to perform an assembly step. (¶0079 teaches the robot (212) can perform actions such as drilling holes, installing fasteners, and performing inspections.  The activities use tools and are assembly actions.)
CHAN does not explicitly disclose wherein the assembly slide has at least one assembly axis, along which the tool is configured such that the tool is movable relative to the assembly slide; and wherein the assembly axis is configured such that the assembly axis follows the curvature of the assembly surface of the aircraft fuselage.  CHAN does not disclose specifics regarding the crawling robot.
However, THUM teaches an assembly slide that has at least one assembly axis (Figure 1 teaches an assembly slide (frame (12)) that has an assembly axis (movement in the y direction).  Lines 216-224 teach that the elongated holes (22-1, 22-2) of the frame parts (12-1, 12-2) allow for y mobility of the guide rails (18-1, 18-2) which hold the tool holder (16).), along which the tool is configured such that the tool is movable relative to the assembly slide (Lines 216-224 teach that the tool has y-mobility.); and wherein the assembly axis is configured such that the assembly axis follows the curvature of the assembly surface of the aircraft fuselage. (Figures 2-3 teach the substrate surface (92) has a curve.  Lines 224-233 teach that the holes (22-1, 22-2) have a slight curve such that the y movement of the device follows a curved movement pattern.)
One of ordinary skill would have been motivated to apply the known X-Y movement and curved frame technique of THUM to the robot of CHAN in order to (THUM Lines 105-106) and to carry out work on curved workpiece surfaces in a simple manner. (THUM Lines 124-125)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known X-Y movement frame technique of THUM to the robot of CHAN because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, CHAN in view of THUM teaches the assembly system according to claim 1, wherein the at least one assembly axis is arranged perpendicular to the assembly rails. (THUM, Figure 1 teaches 1 a tool (16) that can move along the y axis rails (12-1, 12-2) that are perpendicular to the x axis rails (12-3, 12-4).  The assembly rails of CHAN are shown in Figure 2 to be in the x direction.)

As to claim 3, CHAN in view of THUM teaches the assembly system according to claim 1, wherein the at least one assembly axis is configured as a rail, and wherein the tool is configured to slide relative to the assembly slide along the at least one assembly axis. (THUM, Figure 1 teaches 1 a tool holder (16) that can move along the y axis rails (12-1, 12-2).  Lines 216-224 teach that the elongated holes (22-1, 22-2) of the frame parts (12-1, 12-2) allow for y mobility of the guide rails (18-1, 18-2) relative the outside frame (12) portions.  Y mobility is interpreted as the tool (16) sliding along the axis.)
As to claim 4, CHAN in view of THUM teaches the assembly system according to claim 3, wherein the at least one assembly comprises two assembly axes, between which the tool is supported by the assembly slide. (THUM, Figure 1 teaches the tool (16) is supported on the slide (frame 12) and can move in the X and Y direction.  Lines 212-223 teach the movement abilities in the X and Y direction of the tool holder (16).)

As to claim 6, CHAN teaches an aircraft fuselage, comprising: a curved assembly surface (Figure 4 teaches the assembly surface (surface of the inner fuselage (206) is curved.); two assembly rails fastened within the aircraft fuselage along a longitudinal direction of the aircraft fuselage or along a peripheral direction of the aircraft fuselage (Figures 2 and 4 teach two rails (236, 238) that are attached along a longitudinal direction of the fuselage (204).), parallel to one another and parallel to the assembly surface of the aircraft fuselage (Figures 2 and 4 teach the rails (236, 238) are parallel to one another and follow the curve of the assembly surface.); an assembly slide configured to slide along the assembly rails over the assembly surface of the aircraft fuselage (Figure 2 teaches an assembly slide (crawling robot, 212) that slides along the rails. ¶0079 teaches the robot (212) can move along the rails.); and a tool supported by the assembly slide and configured to perform an assembly step on the assembly surface of the aircraft fuselage. (¶0079 teaches the robot (212) can perform actions such as drilling holes, installing fasteners, and performing inspections.  The activities use tools and are assembly actions.)
CHAN does not explicitly disclose wherein the assembly slide has at least one assembly axis, along which the tool is configured such that the tool is movable between the assembly rails relative to the assembly slide; and wherein the assembly axis is configured parallel to the assembly surface of the aircraft fuselage such that the assembly axis follows a curvature of the assembly surface of the aircraft fuselage. CHAN does not detail the specifics of the robot.
However, THUM teaches an assembly slide has at least one assembly axis (Figure 1 teaches an assembly slide (frame (12)) that has an assembly axis (movement in the y direction).  Lines 216-224 teach that the elongated holes (22-1, 22-2) of the frame parts (12-1, 12-2) allow for y mobility of the guide rails (18-1, 18-2) which hold the tool holder (16).), along which the tool is configured such that the tool is movable between the assembly rails relative to the assembly slide (Lines 216-224 teach that the tool holder has y-mobility.  Figure 1 teaches the tool holder (16) is located between the X direction rails (12-3, 12-4) of the frame (12), which correspond to the location of the X direction rails of CHAN when the frame is applied to the robot.); and wherein the assembly axis is configured parallel to the assembly surface of the aircraft fuselage such that the assembly axis follows a curvature of the assembly surface of the aircraft fuselage. (Figures 2-3 teach the substrate surface (92) has a curve.  Lines 224-233 teach that the holes (22-1, 22-2) have a slight curve such that the y movement of the device follows a curved movement pattern.)

One of ordinary skill would have been motivated to apply the known X-Y movement and curved frame technique of THUM to the robot of CHAN in order to create mobility of the tool along a surface (THUM Lines 105-106) and to carry out work on curved workpiece surfaces in a simple manner. (THUM Lines 124-125)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known X-Y movement frame technique of THUM to the robot of CHAN because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, CHAN in view of THUM teaches the aircraft fuselage according to claim 6, wherein the assembly rails are fastened to stiffening elements of the aircraft fuselage. (CHAN, Figures 3 and 7 teach that the rails (236, 238) are attached to frame (322) via a clamp (700).  ¶0084 teaches this frame (322) is of the inner side of the fuselage (206), and thus is interpreted as a stiffening element.)

As to claim 9, CHAN in view of THUM teaches the aircraft fuselage according to claim 7, wherein the stiffening elements are configured as ribs. (CHAN, Figures 3 and 7 teach that the rails (236, 238) are attached to frame (322) via a clamp (700).  Figure 3 teaches the frame (322) extends perpendicular to the longitudinal axis of the fuselage along the curved inner surface.  This stiffening element is interpreted as a rib.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHAN (US 20190329905 A1) in view of THUM (WO 2008104266 A1), as applied in claim 1 above, further in view of JESU PLU (US 20170028520 A1).
As to claim 5, CHAN in view of THUM teaches the assembly system according to claim 1, wherein the assembly slide is used for manufacturing. (CHAN, ¶0079 teaches the robot (212) can perform actions such as drilling holes, installing fasteners, and performing inspections.  The activities use tools and are assembly actions.)
CHAN in view of THUM does not explicitly disclose the assembly slide has an alignment system configured to register a reference structure on the assembly surface of the aircraft fuselage and, on the basis thereof, to position the tool relative to the assembly surface.
However JESU PLU (Figure 1) teaches an assembly slide (mobile tool support, 100) that has an alignment system (optical system, 115) configured to register a reference structure on the assembly surface of the aircraft fuselage and, on the basis thereof, to position the tool relative to the assembly surface. (¶0103 teaches the capturing step where the optical system captures an image of a reference structure (hole, 54). ¶0105 teaches the positioning of the tool based on the information from the capturing step.)
One of ordinary skill in the art would have been motivated to combine the optical system of JESU PLU with the robot of CHAN in order to properly position the tool in an automated manner. (JESU PLU ¶0103-0105 teaches scanning and repositioning to suit the location of a hole.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the optical system of JESU PLU with the robot of CHAN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHAN (US 20190329905 A1) in view of THUM (WO 2008104266 A1), as applied in claim 6 above, further in view of GROSS (US 20090026318 A1).
As to claim 8, CHAN in view of THUM teaches the aircraft fuselage according to claim 7, wherein the assembly rails are fastened to stiffening elements. (CHAN, Figures 3 and 7 teach that the rails (236, 238) are attached to frame (322) via a clamp (700).  ¶0084 teaches this frame (322) is of the inner side of the fuselage (206), and thus is interpreted as a stiffening element.)
CHAN in view of THUM does not explicitly disclose the rails are fastened to the stiffening elements via assembly bores of the stiffening elements.
However, GROSS teaches longitudinal rails (Figure 2 teaches rails (206, 207) that are parallel to one another and extend in the longitudinal direction.  The Figure also shows the rails attached to the ribs (202, 203, 204, 205).) that are fastened to the stiffening elements via assembly bores of the stiffening elements. (¶0152 teaches the use of a screwed connection to integrate the rails into the structure of the aircraft.  A screwed connection inherently requires bores to place the screws.  The limitation “assembly bores” is interpreted as a bore that assists in the assembly of the system.)
One of ordinary skill would have been motivated to substitute the known screwing technique of GROSS for the clamping technique of CHAN in order to use a known attachment technique that can firmly and securely attach the rails to the frame, regardless of the weight of the robot or payload. (Basic engineering rationale) GROSS discloses that clamping, adhesive, and screwing are known techniques for this type of fastening. (¶0153)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known screwing technique of GROSS for the clamping technique of CHAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
BOYL-DAVIS (US 20050265798 A1) teaches a carriage that moves along two parallel rails on a curved substrate where the tool is capable of movement in multiple directions with respect to the rails. (Figure 1)
BANK (US 6011482) teaches a carriage that moves along two parallel rails on a curved substrate where the tool is capable of movement in multiple directions with respect to the rails. (Figures 11 and 12A/B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726